DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11 and 13-25 of issued application of Yerramalli et al., U.S. Patent No. 11,057,885 B2 (Yerramalli’885 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Yerramalli et al..
Regarding claims 1-30 the difference between the conflicting claims of the instant application and issued patent, Yerramalli et al., are set forth in the discussion below.
Instant Application 17/367,583
Patent  11,057,885 B2
Claim 1. A method for wireless communication, comprising: determining a base station frame timing for communication initiated by a base station over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames, a starting time of the plurality of base station-initiated frames, or a combination thereof; 


determining a device frame timing for communicating as an initiator device over the channel, the device frame timing defining a duration of each of a plurality of device-initiated frames, an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, or a combination thereof; 

receiving, from the base station, a control transmission over the channel within a first base station-initiated frame, the control transmission indicating an availability of a first device-initiated frame of the plurality of device-initiated frames; 


performing, based at least in part on the availability, a listen-before-talk (LBT) procedure over the channel prior to a starting time of the first device-initiated frame for an uplink transmission; 
and transmitting the uplink transmission to the base station within the first device- initiated frame based at least in part on the LBT procedure.
Claim 10. wherein the uplink transmission at least partially overlaps in time with one of the respective idle periods.




Claim 1. A method for wireless communication, comprising: determining a base station frame timing for communication initiated by a base station over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames and a starting time of the plurality of base station-initiated frames, wherein the plurality of base station-initiated frames comprise respective idle periods; 
determining a device frame timing for communicating as an initiator device over the channel, the device frame timing defining a duration of each of a plurality of device initiated frames and an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames; 


Claim 2. further comprising: receiving, from the base station, a control transmission over the channel within a first base station-initiated frame, the control transmission indicating an availability of the first device-initiated frame within the first base station-initiated frame.

performing a listen-before-talk (LBT) procedure over the channel prior to a starting time of a first device-initiated frame of the plurality of device-initiated frames for an uplink transmission; 
and transmitting the uplink transmission to the base station within the first device-initiated frame based at least in part on the LBT procedure, wherein the uplink transmission at least partially overlaps in time with one of the respective idle periods.
Claim 2. further comprising: receiving, from the base station, a second control transmission over the channel within the first base station-initiated frame, the second control transmission comprising a grant for transmitting a base station-initiated uplink transmission or receiving a downlink transmission from the base station over a set of scheduled resources within the first base station-initiated frame.
Claim 3. further comprising: receiving, from the base station, a control transmission over the channel within a first base station-initiated frame, the control transmission comprising a grant for transmitting a base station-initiated uplink transmission or receiving a downlink transmission from the base station over a set of scheduled resources within the first base station-initiated frame.
Claim 3. wherein the set of scheduled resources overlaps at least partially with an idle period preceding a second device-initiated frame of the plurality of device-initiated frames, the method further comprising: Page 2 of 9App. No. 17/367,583PATENT Preliminary Amendment dated July 9, 2021 refraining from transmitting during the second device-initiated frame.
Claim 4. wherein the set of scheduled resources overlaps at least partially with an idle period preceding a second device-initiated frame of the plurality of device-initiated frames, the method further comprising: refraining from transmitting during the second device-initiated frame.
Claim 4. further comprising: entering an idle mode of operation after transmitting the uplink transmission; identifying data to be transmitted in a second uplink transmission; identifying physical random access channel (PRACH) resources in the channel based at least in part on an access of the channel by the base station during the first base station- initiated frame; and transmitting a PRACH to the base station based at least in part on the PRACH resources and the device frame timing.
Claim 5. further comprising: entering an idle mode of operation after transmitting the uplink transmission; identifying data to be transmitted in a second uplink transmission; identifying physical random access channel (PRACH) resources in the channel based at least in part on an access of the channel by the base station during a first base station-initiated frame; and transmitting a PRACH to the base station based at least in part on the PRACH resources and the device frame timing.
Claim 5. further comprising: receiving, from the base station, a configuration for operation over a subset of frequency resources of the channel, wherein the LBT procedure and the uplink transmission are over the subset of frequency resources.
Claim 12. further comprising: receiving, from the base station, a configuration for operation over a subset of frequency resources of the channel, wherein the LBT procedure and the uplink transmission are over the subset of frequency resources.
Claim 8. wherein the duration of each of the plurality of base station-initiated frames is a multiple of the duration of each of the plurality of device-initiated frames.
Claim 9. wherein the duration of each of the plurality of base station-initiated frames is a multiple of the duration of each of the plurality of device-initiated frames.
Claim 11. wherein the uplink transmission comprises a scheduling request (SR), a physical random access channel (PRACH), a periodic channel state information (CSI) report, a semi-persistent CSI report, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or an autonomous uplink (AUL) transmission.
Claim 10. wherein the uplink transmission comprises a scheduling request (SR), a physical random access channel (PRACH), a periodic channel state information (CSI) report, a semi-persistent CSI report, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or an autonomous uplink (AUL) transmission.
Claim 12. A method for wireless communication, comprising: determining a base station frame timing for communicating with a plurality of devices over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames, 
a starting time of the plurality of base station-initiated frames, or a combination thereof; 


configuring the plurality of devices with respective device frame timings for operation as initiator devices over the channel, each device frame timing defining a duration of each of a plurality of device-initiated frames, an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, or a combination thereof; 

transmitting a control transmission over the channel within a first base station- initiated frame, the control transmission indicating an availability of the plurality of device- initiated frames; 

and communicating with at least one of the plurality of devices based at least in part on the respective device frame timings.

Claim 21. wherein communicating with at least one of the plurality of devices comprises: receiving an uplink transmission over a set of resources that at least partially overlaps in time with an idle period of the first base station-initiated frame of the plurality of base station-initiated frames.
Claim 11. A method for wireless communication, comprising: determining a base station frame timing for communicating with a plurality of devices over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames and 
a starting time of the plurality of base station-initiated frames, 
wherein each of the plurality of base station-initiated frames comprises a respective idle period; 
configuring the plurality of devices with respective device frame timings for operation as initiator devices over the channel, each device frame timing defining a duration of each of a plurality of device-initiated frames and an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames; 

Claim 13. further comprising: transmitting a control transmission over the channel within the first base station-initiated frame, the control transmission indicating an availability of the plurality of device-initiated frames within the first base station-initiated frame.
and communicating with at least one of the plurality of devices based at least in part on the respective device frame timings, 

wherein the communicating comprises receiving an uplink transmission over a set of resources that at least partially overlaps in time with an idle period of a first base station-initiated frame of the plurality of base station-initiated frames.

Claim 13. further comprising: 


performing a listen-before-talk (LBT) procedure over the channel prior to the first base station-initiated frame of the plurality of base station-initiated frames; and communicating, as an initiator device, with at least one of the plurality of devices within the first base station-initiated frame based at least in part on the LBT procedure.
Claim 25. wherein the instructions are further executable by the processor to cause the apparatus to: 
perform a listen-before-talk (LBT) procedure over the channel prior to a first base station-initiated frame of the plurality of base station-initiated frames; and communicate, as an initiator device, with at least one of the plurality of devices within the first base station-initiated frame based at least in part on the LBT procedure.
Claim 15. further comprising: configuring physical random access channel (PRACH) resources in the channel based at least in part on the LBT procedure; receiving a PRACH from an idle device over the PRACH resources; and configuring the idle device with a device frame timing for operation as an initiator device over the channel.
Claim 15. further comprising: configuring physical random access channel (PRACH) resources in the channel based at least in part on the LBT procedure; receiving a PRACH from an idle device over the PRACH resources; and configuring the idle device with the device frame timing for operation as an initiator device over the channel.
Claim 16. further comprising: transmitting, to at least one of the plurality of devices, a configuration to operate over a subset of frequency resources of the channel.
Claim 16. further comprising: transmitting, to at least one of the plurality of devices, a configuration to operate over a subset of frequency resources of the channel.
Claim 17. wherein the channel is located in a shared radio frequency spectrum band.
Claim 17. wherein the channel is located in a shared radio frequency spectrum band.
Claim 18. wherein the duration of each of the plurality of base station-initiated frames is longer than the duration of each of the plurality of device-initiated frames.
Claim 18. wherein the duration of each of the plurality of base station-initiated frames is longer than the duration of each of the plurality of device-initiated frames.
Claim 19. wherein the duration of each of the plurality of base station-initiated frames is a multiple of the duration of the plurality of device- initiated frames.
Claim 19. wherein the duration of each of the plurality of base station-initiated frames is a multiple of the duration of the plurality of device-initiated frames.
Claim 22. wherein communicating with at least one of the plurality of devices comprises: receiving a scheduling request (SR), a physical random access channel (PRACH), a periodic channel state information (CSI) reporting, a semi-persistent CSI reporting, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or an autonomous uplink (AUL) transmission.
Claim 20. wherein communicating with at least one of the plurality of devices comprises: receiving a scheduling request (SR), a physical random access channel (PRACH), a periodic channel state information (CSI) reporting, a semi-persistent CSI reporting, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or an autonomous uplink (AUL) transmission.
Claim 23. An apparatus for wireless communication, comprising: a processor, memory coupled with the processor; 
and instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine a base station frame timing for communication initiated by a base station over a channel, 
the base station frame timing defining a duration of each of a plurality of base station-initiated frames, a starting time of the plurality of base station- initiated frames, or a combination thereof, 



determine a device frame timing for communicating as an initiator device over the channel, the device frame timing defining a duration of each of a plurality of device-initiated frames, an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, or a combination thereof; 
receive, from the base station, a control transmission over the channel within a first base station-initiated frame, the control transmission indicating an availability of a first device-initiated frame of the plurality of device-initiated frames; 
perform a listen-before-talk (LBT) procedure over the channel prior to a starting time of the first device-initiated frame for an uplink transmission; 

and transmit the uplink transmission to the base station within the first device- initiated frame based at least in part on the LBT procedure.
Claim 10. wherein the uplink transmission at least partially overlaps in time with one of the respective idle periods.
Claim 21. An apparatus for wireless communication, comprising: a processor, memory coupled with the processor; 
and instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine a base station frame timing for communication initiated by a base station over a channel, 
the base station frame timing defining a duration of each of a plurality of base station-initiated frames and a starting time of the plurality of base station-initiated frames, 
wherein the plurality of base station-initiated frames comprise respective idle periods; 
determine a device frame timing for communicating as an initiator device over the channel, the device frame timing defining a duration of each of a plurality of device-initiated frames and an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames; 








perform a listen-before-talk (LBT) procedure over the channel prior to a starting time of a first device-initiated frame of the plurality of device-initiated frames for an uplink transmission; 
and transmit the uplink transmission to the base station within the first device-initiated frame based at least in part on the LBT procedure, 
wherein the uplink transmission at least partially overlaps in time with one of the respective idle periods.

Claim 22. wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the base station, a control transmission over the channel within a first base station-initiated frame, the control transmission indicating an availability of the first device-initiated frame within the first base station-initiated frame.
Claim 24. wherein the instructions are further executable by the processor to cause the apparatus to: Page 6 of 9App. No. 17/367,583PATENT Preliminary Amendment dated July 9, 2021 
receive, from the base station, a second control transmission over the channel within the first base station-initiated frame, the second control transmission comprising a grant for transmitting a base station-initiated uplink transmission or receiving a downlink transmission from the base station over a set of scheduled resources within the first base station-initiated frame.
Claim 23. wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the base station, a control transmission over the channel within a first base station-initiated frame, the control transmission comprising a grant for transmitting a base station-initiated uplink transmission or receiving a downlink transmission from the base station over a set of scheduled resources within the first base station-initiated frame.
Claim 25. wherein the set of scheduled resources overlaps at least partially with an idle period preceding a second device-initiated frame of the plurality of device-initiated frames, the instructions further executable by the processor to cause the apparatus to: refrain from transmitting during the second device-initiated frame.
Claim 4. wherein the set of scheduled resources overlaps at least partially with an idle period preceding a second device-initiated frame of the plurality of device-initiated frames, the method further comprising: refraining from transmitting during the second device-initiated frame.
Claim 26. wherein the instructions are further executable by the processor to cause the apparatus to: 
enter an idle mode of operation after transmitting the uplink transmission; identify data to be transmitted in a second uplink transmission; identify physical random access channel (PRACH) resources in the channel based at least in part on an access of the channel by the base station during the first base station- initiated frame; and transmit a PRACH to the base station based at least in part on the PRACH resources and the device frame timing.
Claim 5. further comprising: 


entering an idle mode of operation after transmitting the uplink transmission; identifying data to be transmitted in a second uplink transmission; identifying physical random access channel (PRACH) resources in the channel based at least in part on an access of the channel by the base station during a first base station-initiated frame; and transmitting a PRACH to the base station based at least in part on the PRACH resources and the device frame timing.
Claim 28. wherein the channel is located in a shared radio frequency spectrum band.
Claim 17. wherein the channel is located in a shared radio frequency spectrum band.
Claim 29. An apparatus for wireless communication, comprising: a processor, Page 7 of 9App. No. 17/367,583PATENTmemory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a base station frame timing for communicating with a plurality of devices over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames, a starting time of the plurality of base station- initiated frames, or a combination thereof; 



configure the plurality of devices with respective device frame timings for operation as initiator devices over the channel, each device frame timing defining a duration of each of a plurality of device-initiated frames, 


an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, or a combination thereof; 

transmit a control transmission over the channel within a first base station- initiated frame, the control transmission indicating an availability of the plurality of device-initiated frames; 




and communicate with at least one of the plurality of devices based at least in part on the respective device frame timings.
Claim 20. wherein each of the plurality of base station-initiated frames comprises a respective idle period.
Claim 21. wherein communicating with at least one of the plurality of devices comprises: 
receiving an uplink transmission over a set of resources that at least partially overlaps in time with an idle period of the first base station-initiated frame of the plurality of base station-initiated frames.
Claim 24. An apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a base station frame timing for communicating with a plurality of devices over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames and a starting time of the plurality of base station-initiated frames, 
wherein each of the plurality of base station-initiated frames comprises a respective idle period; 
configure the plurality of devices with respective device frame timings for operation as initiator devices over the channel, each device frame timing defining a duration of each of a plurality of device-initiated frames and 


an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames; 


Claim 14. further comprising: transmitting a control transmission over the channel within the first base station-initiated frame, wherein the control transmission comprises a grant of a set of scheduled resources for at least one of the plurality of devices for an uplink transmission or a downlink transmission.

and communicate with at least one of the plurality of devices based at least in part on the respective device frame timings, 



wherein the communicating comprises 


receiving an uplink transmission over a set of resources that at least partially overlaps in time with an idle period of a first base station-initiated frame of the plurality of base station-initiated frames.
Claim 30. wherein the instructions are further executable by the processor to cause the apparatus to: perform a listen-before-talk (LBT) procedure over the channel prior to the first base station-initiated frame of the plurality of base station-initiated frames; and communicate, as an initiator device, with at least one of the plurality of devices within the first base station-initiated frame based at least in part on the LBT procedure.
Claim 25. wherein the instructions are further executable by the processor to cause the apparatus to: perform a listen-before-talk (LBT) procedure over the channel prior to a first base station-initiated frame of the plurality of base station-initiated frames; and communicate, as an initiator device, with at least one of the plurality of devices within the first base station-initiated frame based at least in part on the LBT procedure.


Yerramalli’885 discloses methods, systems, devices, and apparatuses that support frame-based initiator device operation for facilitating wireless communication in a frame-based equipment communications system.
Regarding claim 1, Yerramalli’885 discloses a method for wireless communication, comprising: determining a base station frame timing for communication initiated by a base station over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames, a starting time of the plurality of base station-initiated frames, or a combination thereof; determining a device frame timing for communicating as an initiator device over the channel, the device frame timing defining a duration of each of a plurality of device-initiated frames, an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, or a combination thereof; receiving, from the base station, a control transmission over the channel within a first base station-initiated frame, the control transmission indicating an availability of a first device-initiated frame of the plurality of device-initiated frames; performing, based at least in part on the availability, a listen-before-talk (LBT) procedure over the channel prior to a starting time of the first device-initiated frame for an uplink transmission; and transmitting the uplink transmission to the base station within the first device- initiated frame based at least in part on the LBT procedure. (see Yerramalli’885, claims 1-2). 
Regarding claim 2, Yerramalli’885 discloses further comprising: receiving, from the base station, a second control transmission over the channel within the first base station-initiated frame, the second control transmission comprising a grant for transmitting a base station-initiated uplink transmission or receiving a downlink transmission from the base station over a set of scheduled resources within the first base station-initiated frame (see Yerramalli’885, claim 3). 
Regarding claim 4, Yerramalli’885 discloses further comprising: entering an idle mode of operation after transmitting the uplink transmission; identifying data to be transmitted in a second uplink transmission; identifying physical random access channel (PRACH) resources in the channel based at least in part on an access of the channel by the base station during the first base station- initiated frame; and transmitting a PRACH to the base station based at least in part on the PRACH resources and the device frame timing (Yerramalli’885, claim 5).
Regarding claim 5, Yerramalli’885 discloses further comprising: receiving, from the base station, a configuration for operation over a subset of frequency resources of the channel, wherein the LBT procedure and the uplink transmission are over the subset of frequency resources (see Yerramalli’885, claim 6).
Regarding claim 8, Yerramalli’885 discloses wherein the duration of each of the plurality of base station-initiated frames is a multiple of the duration of each of the plurality of device-initiated frames (see Yerramalli’885, claim 9).
Regarding claim 10, Yerramalli’885 discloses wherein the uplink transmission at least partially overlaps in time with one of the respective idle periods (see Yerramalli’885, claim 1).
Regarding claim 11, Yerramalli’885 discloses wherein the uplink transmission comprises a scheduling request (SR), a physical random access channel (PRACH), a periodic channel state information (CSI) report, a semi-persistent CSI report, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or an autonomous uplink (AUL) transmission (see Yerramalli’885, claim 10).
Regarding claim 12, Yerramalli’885 discloses a method for wireless communication, comprising: determining a base station frame timing for communicating with a plurality of devices over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames, a starting time of the plurality of base station-initiated frames, or a combination thereof; configuring the plurality of devices with respective device frame timings for operation as initiator devices over the channel, each device frame timing defining a duration of each of a plurality of device-initiated frames, an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, or a combination thereof; transmitting a control transmission over the channel within a first base station- initiated frame, the control transmission indicating an availability of the plurality of device- initiated frames; and communicating with at least one of the plurality of devices based at least in part on the respective device frame timings (see Yerramalli’885, claims 11 and 13).
Regarding claim 13, Yerramalli’885discloses further comprising: performing a listen-before-talk (LBT) procedure over the channel prior to the first base station-initiated frame of the plurality of base station-initiated frames; and communicating, as an initiator device, with at least one of the plurality of devices within the first base station-initiated frame based at least in part on the LBT procedure (see Yerramalli’885, claim 25).
Regarding claim 15, Yerramalli’885 discloses further comprising: configuring physical random access channel (PRACH) resources in the channel based at least in part on the LBT procedure; receiving a PRACH from an idle device over the PRACH resources; and configuring the idle device with a device frame timing for operation as an initiator device over the channel (see Yerramalli’885, claim 15).
Regarding claim 16, Yerramalli’885 discloses further comprising: transmitting, to at least one of the plurality of devices, a configuration to operate over a subset of frequency resources of the channel (see Yerramalli’885, claim 16).
Regarding claim 17, Yerramalli’885 discloses wherein the channel is located in a shared radio frequency spectrum band (see Yerramalli et al., claim 17).
Regarding claim 18, Yerramalli’885 discloses wherein the duration of each of the plurality of base station-initiated frames is longer than the duration of each of the plurality of device-initiated frames (see Yerramalli’885, claim 18).
Regarding claim 19, Yerramalli’885 discloses wherein the duration of each of the plurality of base station-initiated frames is a multiple of the duration of the plurality of device- initiated frames (see Yerramalli’885, claim 19).
Regarding claim 21, Yerramalli’885 discloses wherein communicating with at least one of the plurality of devices comprises: receiving an uplink transmission over a set of resources that at least partially overlaps in time with an idle period of the first base station-initiated frame of the plurality of base station-initiated frames (see Yerramalli’885, claim 13).
Regarding claim 22, Yerramalli’885 discloses wherein communicating with at least one of the plurality of devices comprises: receiving a scheduling request (SR), a physical random access channel (PRACH), a periodic channel state information (CSI) reporting, a semi-persistent CSI reporting, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or an autonomous uplink (AUL) transmission (see Yerramalli’885, claim 20).
Regarding claim 23, Yerramalli’885 discloses an apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a base station frame timing for communication initiated by a base station over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames, a starting time of the plurality of base station- initiated frames, or a combination thereof, determine a device frame timing for communicating as an initiator device over the channel, the device frame timing defining a duration of each of a plurality of device-initiated frames, an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, or a combination thereof; receive, from the base station, a control transmission over the channel within a first base station-initiated frame, the control transmission indicating an availability of a first device-initiated frame of the plurality of device-initiated frames; perform a listen-before-talk (LBT) procedure over the channel prior to a starting time of the first device-initiated frame for an uplink transmission; and transmit the uplink transmission to the base station within the first device- initiated frame based at least in part on the LBT procedure (see Yerramalli’885, claims 21-22).
Regarding claim 24, Yerramalli’885 discloses wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the base station, a second control transmission over the channel within the first base station-initiated frame, the second control transmission comprising a grant for transmitting a base station-initiated uplink transmission or receiving a downlink transmission from the base station over a set of scheduled resources within the first base station-initiated frame (see Yerramalli’885, claim 23).
Regarding claim 25, Yerramalli’885 discloses wherein the set of scheduled resources overlaps at least partially with an idle period preceding a second device-initiated frame of the plurality of device-initiated frames, the instructions further executable by the processor to cause the apparatus to: refrain from transmitting during the second device-initiated frame (see Yerramalli’885, claim 4).
Regarding claim 26, Yerramalli’885 discloses wherein the instructions are further executable by the processor to cause the apparatus to: enter an idle mode of operation after transmitting the uplink transmission; identify data to be transmitted in a second uplink transmission; identify physical random access channel (PRACH) resources in the channel based at least in part on an access of the channel by the base station during the first base station- initiated frame; and transmit a PRACH to the base station based at least in part on the PRACH resources and the device frame timing (see Yerramalli’885, claim 5).
Regarding claim 28, Yerramalli’885 discloses wherein the channel is located in a shared radio frequency spectrum band (see Yerramalli’885, claim 17).
Regarding claim 29, Yerramalli’885 discloses an apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a base station frame timing for communicating with a plurality of devices over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames, a starting time of the plurality of base station- initiated frames, or a combination thereof; configure the plurality of devices with respective device frame timings for operation as initiator devices over the channel, each device frame timing defining a duration of each of a plurality of device-initiated frames, an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, or a combination thereof; transmit a control transmission over the channel within a first base station- initiated frame, the control transmission indicating an availability of the plurality of device-initiated frames; and communicate with at least one of the plurality of devices based at least in part on the respective device frame timings (see Yerramalli’885, claims 14 and 24).
Regarding claim 30, Yerramalli’885 discloses wherein the instructions are further executable by the processor to cause the apparatus to: perform a listen-before-talk (LBT) procedure over the channel prior to the first base station-initiated frame of the plurality of base station-initiated frames; and communicate, as an initiator device, with at least one of the plurality of devices within the first base station-initiated frame based at least in part on the LBT procedure (see Yerramalli’885, claim 25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada (US 2020/0305199 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
9/19/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473